DETAILED ACTION
Response to Amendment
	The previous 35 USC 112(f) interpretation is overcome by Applicant’s amendment. Claims 1-13, and 15 are amended, claim 14 is canceled. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Askeland (US 10,053,088) in view of Beaurepaire (US 2020/0081611). 
Regarding claims 1 and 15, Askeland teaches a control device for a vehicle that controls a vehicle autonomously traveling, the control device comprising: 
an upper limit value setting unit configured to set an upper limit value of an acceleration or deceleration of the vehicle (see at least column 2 line 35 to 62 for the general substance of the invention of Askeland which teaches the acceleration/deceleration limit is set based on the occupant. The setting of the limit is determined by the cargo classification system 400 per at least column 15 lines 24-55); and 
a vehicle controller configured to control the vehicle such that the acceleration or deceleration does not exceed the upper limit value, wherein the upper limit value setting, unit changes the upper limit value according, to at least one predetermined condition (column 15 lines 24-55 also teaches the cargo classification system 400 is in communication with vehicle control system 370 in order to control output of the vehicle). 
Askeland also teaches the limitation from independent claim 15 which requires a server configured to create a traveling plan based on a vehicle allocation request from a user (see at least column 3 line 60 to column 4 line 7). 

However, Askeland does not explicitly disclose the newly added limitations to claims 1 and 15 which recite wherein when the at least one predetermined condition is a desired arrival time at a destination, the change to the upper limit value according to the at least one predetermined precondition of the desired arrival time at the destination comprises increasing a speed of the vehicle for arriving at the destination by the desired arrival time. Beaurepaire teaches a similar autonomous vehicle delivery/transportation system wherein driving speed can be increased based on an ETA and a scheduled appointment time, e.g. when it is realized the arrival time is estimated to be behind schedule (see at least [0082, 0083] which teach the vehicle can be operated at higher speeds to reach a destination at a requested time). Therefore, from the teaching of Beaurepaire, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the autonomous transportation vehicle of Askeland with the ability to increase vehicle speed to meet a scheduled appointment time similar to that of the teaching of Beaurepaire in order to provide the passengers of the autonomous vehicle with on-time service to their requested destination at their preferred arrival time. 
Regarding claim 2, Askeland teaches the upper limit value setting unit is configured to change the upper limit value according to the presence or absence of an occupant of the vehicle (see at least column 3 lines 18-38 and column 15 lines 42-55 which teaches differentiating between cargo and occupants via various interior sensors). 
Regarding claim 3, Askeland teaches the upper limit value setting unit is configured to, in a case where an occupant is present in the vehicle, change the upper limit value according to a posture of the occupant (see at least column 17 lines 7-31 which teaches the acceleration limit can be set based on passenger type and passenger profiles, and example of passengers having different postures, for example ill passengers, and passengers recovering from surgery). 
Regarding claim 4, Askeland teaches the upper limit value setting unit is configured to, in a case where an occupant is present in the vehicle, change the upper limit value according to the presence or absence of wearing of a seat belt on the occupant (the seat belt sensor 386 is used to determine maximum acceleration per at least column 15 lines 24-41 and column 18 lines 21-43). 
Regarding claim 5, Askeland teaches the upper limit value setting unit is configured to, in a case where an occupant is present in the vehicle, change the upper limit value according to the presence or absence of a disabled person (see again at least column 17 lines 7-31 which teaches the acceleration limit can be set based passenger profiles which include for example infirm passengers).
Regarding claim 6, Askeland teaches the upper limit value setting unit is configured to, in a case where an occupant is present in the vehicle, change the upper limit value according to an age of the occupant (see again at least column 17 lines 7-18). 
Regarding claim 7, Askeland teaches the upper limit value setting unit is configured to, in a case where an occupant is present in the vehicle, set the upper limit 
Regarding claim 8, Askeland teaches the upper limit value setting unit is configured to transmit the change of the upper limit value to an occupant of the vehicle (see at least column 14 lines 49-62 which teaches output devices 397 output vehicle information to the passengers). 
Regarding claim 9, Askeland teaches the upper limit value setting unit is configured to change the upper limit value according to the presence or absence of a package (see again at least column 15 lines 24-55 which teaches the cargo classification system 400 determines a package is present). 
Regarding claim 10, Askeland teaches the upper limit value setting unit is configured to, in a case where the vehicle transports a package, change the upper limit value according to a total weight of the package (at least column 15 lines 42-55 teaches determining the contents and weight of cargo and setting the acceleration limits based on the weight). 
Regarding claim 11, the combination of Askeland and Beaurepaire does not appear to explicitly disclose the upper limit value setting unit is configured to, in a case where the vehicle transports a package, change the upper limit value according to a loading rate of the vehicle. It is first noted that the instant specification does not provide ample details on what exactly this limitation is referring to, e.g. if the loading rate is an absolute maximum the vehicle is allowed to hold and if the weight of the contents of the vehicle exceed that loading rate in order to trigger a reduction in power output by the vehicle. It is also noted that loading rate of the vehicle generally refers to the tire load on 
Regarding claim 12, Askeland teaches the upper limit value setting unit is configured to, in a case where the vehicle transports a package, change the upper limit value according to strength of the package (see again at least column 15 lines 42-55 which teaches a fragility rating of the package can be set). 
Regarding claim 13, Askeland teaches the upper limit value setting unit is configured to, in a case where the vehicle transports a package, sets the upper limit value to a value designated by a person (see again at least column 15 lines 42-55 which teaches a fragility rating of the package can be set by a user which in turn alters the maximum acceleration). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664